DETAILED ACTION
This Office action is in response to Application filed on November 19, 2019
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the National Stage filing under 35 U.S.C. § 371 of International Application No. PCT/SE2017/050560 filed on May 24, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 19, 2019 and June 18, 2020 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method, implemented by a network device, for selection of a routing table in a Policy Based Routing (PBR) system, the method compromising: 
receiving a packet from a first network domain; 
generating a firewall mark for the packet, wherein the firewall mark includes a network domain indication and a packet classification indication; 
determining a match between the network domain indication of the packet and a selector of a matched rule in a set of rules; and 
upon determining the match between the network domain indication of the packet and the selector of the matched rule, inputting the firewall mark to a function of the matched rule to identify a routing table for the packet.
Levy et al. (US 2014/0310307 A1, “Levy”) discloses a network device (a) receiving a network packet (see step 102 in FIG. 4 and ¶ 60), (b) generating a lookup key based on data included in a header of the network packet (see step 104 in FIG. 4 and ¶ 61), (c) using the lookup key size to determine an index of a hash table to be accessed (see step 106 in FIG. 4 and ¶ 62), and selecting a hash function among a plurality of possible hash functions, where the selected hash function corresponds to a first memory bank that stores at least a portion of the hash table (see step 106 in FIG. 4 and ¶ 62). In other words, Levy discloses using the lookup key size (i.e., the size of the firewall mark) to determine an index (i.e., the selector) of a hash table to be accessed, and selecting a hash function that corresponds to the hash table. 

Parker et al. (US 7,894,451 B2, “Parker”) discloses generating a CAM searching key that is used in making a classification and forwarding decision for a packet (see 6:30-43). By setting the key that is used throughout the classification and forwarding process, the algorithm in effect selects a routing table from a plurality of routing tables for use in routing the packet (see 6:30-43). 
However, Parker also does not disclose determining a match between the network domain indication of the received packet and a selector of a matched rule, where the network domain indication is included in the generated firewall mark, and in response, inputting the firewall mark to a function of the matched rule to identifying a routing table.
Koponen et al. (US 2015/0222598 A1, included in the IDS submitted on June 18, 2020, “Koponen”) discloses a physical controller generating slicing information including an identifier for a firewall instance to be used in a particular logical network (see ¶ 78). When the firewall receives a packet from a managed switching element, the packet can include a tag that identifies a particular one of the firewall instances (i.e., network domain, see ¶ 78). The firewall translates the slicing information into an internal slice binding (i.e., selector, see ¶ 79). 
Kuwabara et al. (US 7,813,346 B1, included in the IDS submitted on June 18, 2020, “Kuwabara”) discloses a firewall filter classifying or identifying packets based on the content of the received packets, where the content can include various header information such as IP destination address, IP source address, and IP protocol field (see 4:16-29). Lookup processor 
However, the prior arts of records do not disclose, alone or in combination,  determining a match between the network domain indication of the received packet and a selector of a matched rule, where the network domain indication is included in the generated firewall mark, and in response, inputting the firewall mark to a function of the matched rule to identifying a routing table.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-12 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 13-20, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474